DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5-9, 14-16, 33-35, in the reply filed on 12/16/2020 is acknowledged.
Claims 36-39, 41, 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 14-16, 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims are broadly drawn to oligonucleotides comprising 2’-F modified sugar moieties at 3’ and 5’ regions of the oligonucleotides and at least one Rp internucleoside linkage at around central region of oligonucleotides, such oligonucleotide capable of altering splicing of target transcript, such transcript can be of dystrophin gene, skipping exon 51.
The breadth of the claims encompasses an extremely wide variety of oligonucleotides with only some 2’-F and Rp modifications, such compounds can be targeted to an extremely wide variety of transcripts to affect their splicing.
Specification on the other hand provides only an extremely limited number of specific compounds of specific sequence and specific modifications as claimed targeting the only gene, dystrophin, and skipping the only exon 51 of the gene (see paragraphs [00289-00292], Table 4). There is no other examples of such modified compounds providing splicing of any other genes, thus their function is either unknown or unpredictable.
There is no examples in prior art of compounds with modifications as instantly claimed providing successful splicing of transcripts.
The genus of modified oligonucleotides encompasses a large number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully carry out splicing, and which will not.

The only species described in specification are in Table 4. Applicant fails to describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, oligonucleotides in Table 4 are not sufficient to describe the claimed genus. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al (WO 2014/012081, January 2014, cited from IDS).
Butler et al disclose oligonucleotides with fully phosphorothioated internucleotide linkages, 2’-F modified sugar moieties on 3’ and 5’ ends of oligonucleotides and at least 4 Rp 
Functional limitations of claims 5 and 6 are expected to happen in the absence of evidence to the contrary.

Claim(s) 1, 5-9, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meena et al (WO 2015/107425, July 2015, cited from IDS).
Meena et al disclose oligonucleotides with fully phosphorothioated internucleotide linkages, 2’-F modified sugar moieties on 3’ and 5’ ends of oligonucleotides and at least 4 Rp internucleoside linkages in the middle, more than 15 nucleotides long (see lines 13 and 15 on page 82, compounds PCSK9 (19) and (21)). Meena et al disclose that oligonucleotide can be antisense oligonucleotide (see paragraph [00495]) and the chirally pure oligonucleotide can be designed to improve the resulting pharmaceutical properties (see paragraph [00440]). 
Functional limitations of claims 5 and 6 are expected to happen in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 14-16, 33-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2008/0200409, August 2008), and in further view of Butler et al, above, and Rigo et al (Nature Chemical Biology, 2012, 8: 555-561).
Wilson et al teach antisense oligonucleotides capable of skipping exon 51 of dystrophin gene, correcting mRNA (see paragraphs [0209-0210, 0019-0020, 0090]). Exon 51 can be mutated causing nonsense or frameshift mutations (see paragraph [0071]).
Wilson et al do not teach modifications of antisense oligonucleotide with 2’-F modified sugar moieties at 3’ and 5’ regions of the oligonucleotides and at least one Rp internucleoside linkage at around central region of oligonucleotide.
Teachings of Butler et al are discussed above.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of instant invention to modify antisense oligonucleotides taught by Wilson et al with modifications taught by Butler et al and Rigo et al. One of the ordinary skill in the art would be motivated to do so in order to improve pharmaceutical properties of antisense oligonucleotides of Wilson et al as taught by Butler et al and specifically their splicing activity by introducing 2’-F modifications as taught by Rigo et al.

Claims 1, 5-9, 14-16, 33-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2008/0200409, August 2008), and in further view of Meena et al, above, and Rigo et al (Nature Chemical Biology, 2012, 8: 555-561).
Wilson et al teach antisense oligonucleotides capable of skipping exon 51 of dystrophin gene, correcting mRNA (see paragraphs [0209-0210, 0019-0020, 0090]). Exon 51 can be mutated causing nonsense or frameshift mutations (see paragraph [0071]).
Wilson et al do not teach modifications of antisense oligonucleotide with 2’-F modified sugar moieties at 3’ and 5’ regions of the oligonucleotides and at least one Rp internucleoside linkage at around central region of oligonucleotide.
Teachings of Meena et al are discussed above.
Rigo et al teach that 2’-F modifications of antisense oligonucleotides improve their splicing activity (see Abstract).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 14-16, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,982,257 in view of Wilson et al, above, and Rigo et al, above. Claims from ‘257 recite oligonucleotides comprising modifications same as in instant claims. It would have been obvious to introduce such modifications into antisense oligonucleotides taught by Wilson et al to improve their pharmaceutical properties.

Claims 1, 5-9, 14-16, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,160,969 in view of Wilson et al, .

Claims 1, 5-9, 14-16, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,450,568. Claims from ‘568 recite an oligonucleotide targeting to dystrophin gene and comprising modifications same as in instant claims, except for presence of Rp phosphorothioate modification. It would have been obvious to modify some phosphorothioate bonds in the compound claimed in ‘568 with Rp modification, arriving at instant invention.

Claims 1, 5-9, 14-16, 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 12-16, 34-39, 42 of copending Application No. 15/766,578. Claims from ‘578 recite oligonucleotides same as in instant claims, except for presence of Rp phosphorothioate modification. It would have been obvious to modify some phosphorothioate bonds in the compounds claimed in ‘578 with Rp modification, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635